DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/033222 filed 05/17/2018 which claims benefit of 62/507,895 filed 05/18/2017.

Status of the claims
Claims 1-79 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-52, drawn to a method for detecting a target analyte in an environmental or food sample, comprising the steps of:
contacting the sample with a plurality of nanocrystals, wherein the nanocrystals have been surface modified with an entity that specifically binds to the analyte in the sample,
separating the nanocrystals bound to the analyte in the sample from unbound nanocrystals, and
detecting the nanocrystals that bind to the analyte.

Group II, claims 53-78, drawn to device for use to perform a method of detecting a target analyte in an environmental or food sample, comprising the steps of:
contacting the sample with a plurality of nanocrystals, wherein the nanocrystals have been surface modified with an entity that specifically binds to the analyte in the sample,

detecting the nanocrystals that bind to the analyte.

Group III, claim 79, drawn to a method of detecting a target polynucleotide sequence using PCR, wherein said method comprises the use of primer sequences to amplify said target polynucleotide sequence wherein at least one of said primer sequences is coupled to a nanocrystal.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The prior art of Corstjens et al. (pub. Jul 3, 2014, PLoS Negl Trop Dis, 8(7), p.e2944 pp 1-12) teach a method for detecting a target analyte in an environmental or food sample, 
comprising the steps of:
contacting the sample with a plurality of nanocrystals, wherein the nanocrystals have been surface modified with an entity that specifically binds to the analyte in the sample,
separating the nanocrystals bound to the analyte in the sample from unbound nanocrystals, and
detecting the nanocrystals that bind to the analyte.  

Specifically, Corstjens et al. (2014) teach a method of detecting human antibodies against the rT24H antigen, a marker for detecting human neurocysticercosis which is a parasitic human brain infection caused by the pork tapeworm Taenia solium (see abstract and pg 2, left col, the 2 para below section entitled “Author Summary”).
Corstjens et al. (2014) teach method which detects serum antibodies reactive to rT24H antigen and that sera samples are obtained from patients diagnosed with neurocysticercosis as well as healthy parasite naïve non-endemic patients (see abstract and pg 2, all para of sections entitled “Materials and Methods” and “Serum samples and patient population”).
Corstjens et al. (2014) teach their method comprises a step of providing a plurality of up-converting phosphor (UCP) nano reporter particles of NaYF4:Yb3+,Er3+ (see abstract and pg 2, left col, the 2 para below section entitled “Author Summary” and pg 3, left col, section entitled “UCP reporter and LF strip materials”) and forming UCP-antibody conjugates i.e. UCP nanocrystals modified with an entity that specifically binds to the analyte in the sample (pg 3, left col, section entitled “UCP reporter and LF strip materials”).
A schematic of the LF card of Corstjens et al. is reproduced from pg 4 and shown below as Fig. 1.
Fig. 1

    PNG
    media_image1.png
    696
    1236
    media_image1.png
    Greyscale

Corstjens et al. (2014) teach providing a lateral flow (LF) card (see Fig. 1 above), said card containing a Test (T) line (i.e. a region of the LF card (using rT24H antigen to capture antibody analyte) and a Flow Control (FC) line (containing protein-A) (pg 3, left col, section entitled “UCP reporter and LF strip materials” and right col, section entitled “UCP-rT24H assay”).
Corstjens et al. (2014) teach the instant contacting step which Corstjens et al. performs on the LF card by providing a sequential set of three flows, the first flow being a flow of serum sample which is followed by the flow of a wash buffer and followed by the flow of Ig-specific UCP conjugate (pg 3, right col, section entitled “UCP-rT24H assay” and pg 9, 2nd para of Discussion). 
Corstjens et al. (2014) teach contact of the sample with a plurality of UCP nanocrystals-rT24H on the Test line (see pg 9, 2nd para of Discussion) and notes that “separation of the sample flow from the flow of the UCP-ProtA reporter allows the anti-rT24H specific antibodies to bind and enrich at the T line while other human immunoglobulins (Ig’s) will flow past the T-line towards the FC line and absorbent pad, before interaction with the UCP-ProtA reporter” (pg 9, 2nd para of Discussion). 
Corstjens et al. meets the limitation of “separating the nanocrystals bound to the analyte in the sample from unbound nanocrystals” since the antibodies reactive with rT24H-UCP nanocrystals are captured on the Test (T) line and become separated from nanocrystals that have not been captured by the antibody analyte.
Corstjens et al. teach detecting the nanocrystals that bind to the analyte (see pg 9, Fig. 4C and pg 10, Fig. 5).
Thus in view of the teachings of the Corstjens et al. (2014), the instant claims lack a special technical feature linking them over the art and a lack of unity requirement is proper.

Species
This application contains claims directed to the more than one patentably distinct species. The species are independent or distinct because they are not obvious variants of each other based on the current record. 
For example, a different search and analysis is required for a method for detecting a target analyte that is a bacterium in an environmental sample that is a soil sample compared with a method for detecting a target analyte that is a virus in an environmental sample that is a plant material/sample.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1-3, 6, 14, 33-38, 40, 42-52, 53-56, 59, 67-69, 70-77, 79 are generic. There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

Once one of Invention I or Invention II is selected from above, please further make an election for species as indicated below.
The species are Species A-F.

Species A: Target Analyte of a food or environmental sample: elect one choice from (1)-(10) as set forth below:
Bacterium (claims 1, 15 (Invention I); or alternatively for claim 53 (Invention II)),
Yeast (claims 1, 15 (Invention I); or alternatively for claim 53 (Invention II)),
Fungus (claims 1, 15 (Invention I); or alternatively for claim 53 (Invention II)),
Virus (claims 1, 15 (Invention I); or alternatively for claim 53 (Invention II)),
Grape powdery mildew (claims 1, 15, 17 (Invention I); or alternatively for claim 53 (Invention II)),
Red Blotch (claims 1, 15, 17 (Invention I); or alternatively for claim 53 (Invention II)),
Potato Late Blight (claims 1, 15, 17 (Invention I); or alternatively for claim 53 (Invention II)),
Citrus Greening Disease (claims 1, 15, 17 (Invention I); or alternatively for claim 53 (Invention II),
Tobacco mosaic virus (claims 1,15, 17 (Invention I); or alternatively for claim 53 (Invention II),
Fire Blight (claims 1, 15, 17 (Invention I); or alternatively for claim 53 (Invention II)).

Species B: Once a choice is elected for Species A, please further clarify the characteristic/structure of the target analyte by selection one choice from (11)-(17) as the feature from the target analyte that is to be detected and/or for indicating the presence of a microbe as listed in Species A as set forth below:
Protein or polypeptide,
Nucleotide or nucleic acid or polynucleotide, 
Aptamer,
Antibody,
Biosurfactant,
Metabolite (e.g. mycotoxin),
Antigen.

Species C: Sample Type: elect one from the following:
soil (claim 18),
plant material/tissue (claims 18, 19),
water (claims 25, 26),
microbe containing food or commercial food product (claims 22, 27, 29, 30-31),
microbe containing commercial agricultural product (claims 27, 28),
microbial surfactant (claims 20, 21),
Mycotoxin (claims 20-22),
Blood (claims 23, 24),
Fecal (claims 23, 24),
Saliva (claims 23, 24),
Tissue (claims 23, 24).

Species D: Entity of nanocrystals for capture of the target analyte: please elect one from choice (29)-(33) as follows:
antibody (claim 13 (Invention I); or alternatively claim 66 for Invention II),
protein (claim 13 (Invention I); or alternatively claim 66 for Invention II),
aptamer (claim 13 (Invention I); or alternatively claim 66 for Invention II),
polypeptide (claim 13 (Invention I); or alternatively claim 66 for Invention II),
polynucleotide (claim 13 (Invention I); or alternatively claim 66 for Invention II).

Species E: Nanocrystal type to apply to Invention I or Invention II: elect one from the following:
up-converting phosphor particles (claim 4; or alternatively claim 57),
nanocrystals comprising lanthanum (La) (claim 5; or alternatively claim 58),
nanocrystals comprising cerium (Ce) (claim 5; or alternatively claim 58),
nanocrystals comprising praseodymium (Pr) (claim 5; or alternatively claim 58),
nanocrystals comprising neodymium (Ne) (claim 5; or alternatively claim 58),
nanocrystals comprising promethium (Pm) (claim 5; or alternatively claim 58), 
nanocrystals comprising samarium (Sm) (claim 5; or alternatively claim 58), 
nanocrystals comprising europium (Eu) (claim 5; or alternatively claim 58), 
nanocrystals comprising gadolinium (Gd) (claim 5; or alternatively claim 58), 
nanocrystals comprising terbium (Tb) (claim 5; or alternatively claim 58), 
nanocrystals comprising dysprosium (Dy) (claim 5; or alternatively claim 58), 
nanocrystals comprising holmium (Ho) (claim 5; or alternatively claim 58), 
nanocrystals comprising erbium (Er) (claim 5; or alternatively claim 58), 
nanocrystals comprising thulium (Tm) (claim 5; or alternatively claim 58), 
nanocrystals comprising ytterbium (Yb) (claim 5; or alternatively claim 58),  
nanocrystals comprising lutetium (Lu) (claim 5 or alternatively claim 58),
β particles (claim 11; or alternatively claim 64),
nanocrystals in a combination with quantum dots (claim 12; or alternatively claim 65),
nanocrystals in a combination with carbon nanotubes (claim 12; or alternatively claim 65),
nanocrystals in a combination with gold particles (claim 12; or alternatively claim 65),
nanocrystals in a combination with silver particles (claim 12; or alternatively claim 65),
nanocrystals in a combination with magnetic particles (claim 12; or alternatively claim 65),
nanocrystals in a combination with dye-doped particles (claim 12; or alternatively claim 65).

Species F: Property of the plurality of nanocrystals: elect one from the following:
emit light for greater than 10-8 seconds (claim 7; or claim 60),
emit light at a wavelength from 400 nm to 12,000 nm (claim 10; or claim 63),
excited at a wavelength from 900 nm to 1000 nm (claim 8; or claim 61),
excited at a wavelength from 960 nm to 980 nm (claim 9; or claim 62).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only orto a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to differentcategories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process;or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, or the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Should applicant traverse on the ground that the species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/kit, and all product/kit claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/kit claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/kit claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/kit claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/kit are found allowable, an otherwise proper restriction requirement between product/kit claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/kit claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/kit claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 24, 2021